Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections § 112
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
Claim limitation “means for bringing about a gravity-driven movement” in claim 24 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because “means for bringing about a gravity-driven movement” is not defined in the specification.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 

(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claims 11, 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, claims 11, 14 and 17 are rejected having the phrase “and/or”, which is inappropriate and should be either “and” or “or”. 










Rejections § 102(a)(1)
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-9, 11, 13, 14, 17, and 22-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication (2013/0086761) to Singh et al.
Regarding independent claim 1, Singh et al. discloses a cleaning apparatus (100) for cleaning a surface (116) of the solar or photovoltaic system, wherein the surface (116) to be cleaned is tilted or tiltable with respect to the horizontal (See FIG. 6), and wherein the cleaning apparatus (100) is configured to carry out a cleaning process to clean the surface (116) in which at least one cleaning element (102) moves downward over the tilted surface (116) driven by gravity (See claim 1; paragraphs [0024]- [0026] and [0033]).
Regarding claim 2, Singh et al. discloses that the cleaning element (102) moves downward over the tilted surface (116) in the cleaning process solely driven by gravity (See paragraph [0033]).
Regarding claim 3, Singh et al. discloses that the cleaning element (102) has no own drive.
Regarding claim 4, Singh et al. discloses that the cleaning apparatus has a drive which is configured to move the cleaning element (102) upward for a respective subsequent gravity-driven cleaning movement (See paragraph [0030]).

Regarding claim 7, Singh et al. discloses that the cleaning element (102) includes a rolling cleaning body (See paragraph [0030]) such as a cleaning roller (102) or a cleaning ball.
Regarding claim 8, Singh et al. discloses a guide (124) is provided for the rolling cleaning body (See paragraph [0030]) and is configured to impart some slippage to the gravity-driven downward movement of the rolling cleaning body (See paragraph [0030]).
Regarding claim 9, Singh et al. discloses that the guide (124) is configured to reverse the sense of rotation of the rolling cleaning body (see paragraph [0030]) in the downward movement with respect to a free rolling off.
Regarding claim 11, Singh et al. discloses that the cleaning element comprises a sliding cleaning body such as a cleaning block or a cleaning disk; and/or wherein the cleaning apparatus comprises a set of a plurality of cleaning elements (brush bristles on roll) which are simultaneously movable over the titled surface.
Regarding claim 13, Singh et al. discloses that the cleaning apparatus comprises a plurality of cleaning elements of the same kind in the form of bulk material (brush bristles on roll).
Regarding claim 14, Singh et al. discloses that the cleaning element (102) has a set of bristles (102) and/or a set of hook and loop fasteners; and/or
wherein the cleaning element has a surface section which is absorbent and/or promotes adhesion.

Regarding claim 22, Singh et al. discloses that the solar or photovoltaic system (100) has a tracking drive (118) to make the surface (116) follow the position of the sun.
Regarding claim 23, Singh et al. discloses that the cleaning apparatus (100) is connected to a control device (114) of the tracking drive (118) and is configured to bring about a tilt movement of the surface (116) in order to carry out the cleaning process.
Regarding independent claim 24, Singh et al. discloses at least one cleaning element (102);
a receiver (118) for the cleaning element (102) fastenable to the surface (116); and
means for bringing about a gravity-driven movement (114) of the at least one cleaning element (102) over the tilted surface (116) (See paragraph [0036]).







35 U.S.C. § 103(a)(1)
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication (2013/0086761) to Singh et al. as applied to claim 1 above, and further in view of U.S. Patent (8,813,303) to Meller et al.
Regarding claim 16, Singh et al. is silent regarding that the cleaning apparatus comprises a trigger apparatus which selectively blocks or releases a gravity-driven movement of the cleaning element over the tilted surface. However, Meller et al. teaches a solar panel cleaning system using a control system. The control system includes a triggering command that can either a trigger a cleaning or locking mechanism (170) that locks the main frame (114) including the cleaner (See Col. 8 lines 55-65 and Col. 9 lines 1-10). It would have been obvious for one of ordinary skill in the art at the time before filing of the invention to include a locking mechanism (170) as taught in Meller et al. in order to preserve energy when cleaning is not being performed. 

Allowable Subject Matter
4. 	Claims 10 and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536.  The examiner can normally be reached on M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723